                Case 2:19-cv-02411-GAM Document 1 Filed 06/03/19 Page 1 of 21
·   r\0
    v                  (f ·D ~!\ r·:~\/J
                       ~( ~/.·..},\\
                        ~-,        1- \
                                              ,..
                                              l" ":
                                                     J
                         • ,. 11..        ' ,.,, ':

          UNITED $TA TES DISTRICT COURT
          EASTER~  DISTRICT OF PENl\SYLVA'.IA
              ---+-             -     ,_



          JlJNYOU PAN and MAISHE\;G                       ZllA~G.
                                                       Individually
          and on behalf of all other employees similarly situated.
                                                                                 ·1
                                                           Plaintiffs,
                                                                                                         24 :t t
                                                                                       Case ~o.
                                           - against -
                                                                                       COLLECTIVE AND CLASS
          HA!\ DY:-{ASTY OF lJ]';JVERSITY CITY 11'.C dtb1s                             ACTIO'.'I COMPLAINT
          "Han Dynasty", NEW HA~ DYNASTY l'.\C dlbla "Han
          Dynasty", MINHAN JIANG, Jl'.\G ZHANG and Angel                               JlJRY TRIAL DEMANDED
          Doe (Last Name t;nknown).
                                                           Defendants.
                                                                            _ _J

                                                                 C0'.\1PLAl\TT

                 Plaintiffs JU'\JYOU PAN ("Pan") and MAISHE!\G ZHANG

          behalf and pn behalf of all other similarly situated employees of Defendants HA 1\ DYNASTY OF

          lJl\;IVERSITY CITY 11\C. d/b/a "Han Dynasty". '\EW HA\: DY'\!ASTY l'.\C. d/b/a "Han

          Dynasty", MTNGHAN JIAJ\iG ("Jiang"), Jf\:Ci ZHA\:G ("Zhang") and Angel Doe (Last Name

          lJnkno\\-n) (collectively "Defendants"), by and through their counsel of record, HA\:G &

          ASSOC IA TES. PLLC bring this Complaint (the "Complaint") against Defendants, and allege,

          upon persdnal belief as to themselves and their own acts, and as for all other matters upon

          information and belief. and/or based upon the investigation made by their counsel, as follows:

                                                         '.'IA TCRE OF THE ACTIO'.'I

                 I.      Plaintiffs bring this Complaint contending that Defendants have improperly failed

          to pay ov¢rtime compensation to their employees. who work in Defendants' restaurant in

          Pennsylvan:ia, pursuant to the overtime requirements of the Fair Labor Standards Act. 29 lJ.S.C. §

          201 et seq Kthe "FLSA"), the Pennsylvania \1inimum Wage Act ("P1\1WA "), 43 P.S. §§ 333.10 I.
        Case 2:19-cv-02411-GAM Document 1 Filed 06/03/19 Page 2 of 21




et seq, and have failed to comply with the Pennsylvania Wage Pa)mcnt and Collection Lav.,

("WPCL"), 43 P.S. § 260 8, et seq. and \ iolated Pennsylvania common law.

        2.        Plaintiffs were employed by Defendants as a cook and a kitchen helper at

Defendant~'     Restaurant.

        3.        During their employment with Defendants, when Plaintiffs and all similarly

situated employees worked more than forty (40) hours per week, they were not properly

compensated for their overtime hours pursuant to the fLSA and the P\-1WA.

        4.        As a result of Defendants' improper and willful failure to pay its employees in

accordance with the ove11ime requirements of the FLSA and the PMW A, Plaintiffs and all

similarly situated employees have suffered damage<>.

        5.        Plaintiffs bring this action to seek red res"> for Defendants' unlawful and improper

conduct.

                                     JlJRISDICTIO~ A~D              VENCE

        6.        The Court has subject-matter jurisdiction over this action pursuant to 29 L.S.C §

216(b), which provides that suit under the FLSA "may be maintained against any employer. .. in

any Federa:l or State court of competent jurisdiction."

        7. .      In addition, the Court has federal question jurisdiction over this action pursuant to

28 t;.s.c.   § 1331.
        8.        The Court has jurisdiction over Plaintiffs PY!WA claim pur<>uant to 28 L.S.C. §

1367.

        9.        Venue is proper in this District pursuant to 28 U SC. § 1391 (b). because

Defendants maintain a principle place of bu<:.me<:.s in this District and a substantial part of the event'.>

which   gav~   rise to this litigation occurred in this District.



                                                                                                          2
      Case 2:19-cv-02411-GAM Document 1 Filed 06/03/19 Page 3 of 21



                                                                                                          I
                                                                                                          \..
                                                PARTIES

        I 0..       Plaintiff Junyou Pan currently resides '\ew York. \1r. Pa!1 was employed by the

Defendanc...;ew Han Dyna<>ty Inc. from \!larch 2, 2016 until May 2, 2018.

        I I.        Plaintiff Maisheng Zhang currently resides f· lushing, '\ew York. Mr. Zhang was

employed by the Defendant Han Dynasty of University city Inc. from September, 2015 to present.

        12.         Defendant Han Dynasty of Lniversity City Inc. is incorporated in the Philadelphia

of Pennsy(vama and is registered to transact business in the Philadelphia of Pennsylvania. Upon

infonnation and belief, Defendant Han Dynasty of Lniversity City Inc. 's corporate headquarterc;

is located in this District, at 3711 Market Street, Philadelphia PA 19104.

        13.,        Defendants New Han Dynasty Inc. is incorporated in the Limerick of Pennsylvania

and is registered to transact businesc; in the Limerick of Pennsylvania. Lpon information and belief.

Defendant !'Jew Han Dynasty Inc. 's corporate headquarters is located in this District, at 70

Buckwalter Rd, Limerick PA 19468.

        14.         Lpon information and belief. Defendant '\1111han Jiang is an owner. officer,

shareholder, and manager of both Han DJ-nasty of University City Inc and "<ew Han Dynasty Inc.

Lpon infotmation and belief, at all times relevant to the allegations herein. he had the power to

hire and fite employees at both Han Dynasty of Lniversity City Inc. and l\ew Han Dynasty Inc.,

establish   t~eir   wages. set their work schedules. and maintain their employment record<>.

        15.         Lpon information and belief. Defendant Jing Zhang is an owner. officer.

shareholde:r, and manager of Han Dynasty of Lniversity City Inc. t;pon information and belief, at

all times relevant to the allegations herein, he had the power to hire and fire employees Han

Dynasty oJf University City Inc .. establi<.h their wages, set their work schedules. and maintain their

employment records.



                                                                                                     3
      Case 2:19-cv-02411-GAM Document 1 Filed 06/03/19 Page 4 of 21




           16,   L:pon information and belief, Defendants Angel Doc is an owner, officer,

shareholder, and manager of New Han Dynasty Inc. L;pon information and belief. at all times

relevant tQ the allcgationc;, herern. she had the po\\>er to hire and fire employees at New Han

Dynasty Inc., establish their wages. set their work schedules, and maintain their employment

records.

           17.   At all times relevant to this action, Defendants \\>ere engaged in commerce or the

production of goods for commerce. or were employed by an enterprise engaged in commerce or

in the production of goods for commerce within the meaning of FLSA and has had an annual gross

volume of sales of not less than $500.000.00.

           18.   Defendants Han Dynasty of Univerc;,ity City Inc. and \Jew Han Dynasty Inc. are

Plaintiffs' employers with the meaning of the FLSA and PMWA.

                        FLSA COLLECTIVE ACTION             ALLEGATIO~S


           19.   This action is brought on behalfofthe following class for purposes of the collective

action provisions set forth in 29 l!.S.C. § 216(b) ofthe FLSA:

                 All md1v1duals who were emplo1ed by Defendanb at "Han Dynasty of
                 Lniversity City Inc." at 3711 \1arket Street. Philadelphia PA 19104
                 and "New Han Dynas:y Inc." at 70 Buckwalter Rd, Limerick PA 19468,
                 during the past three years (the "Collective Action !\!!embers")

       20.       Plaintiffs bring this case as a collective action to recover unpaid wages. unpaid

overtime compensation, liquidated damages. unla""' fully withheld wage<>, statutory penalties,

attorneys' fees and costs. and damages owed to Plaintiffs and all similarly situated employees of

Defendants.

       21.,      Plaintiffs estimates that there arc at least 40 member<> of the Class who have been

uniformly affected by Defendants· improper compensation and overtime policies and practices.

The precisei number of class members can be easily ac;,certained by Defendants using their payroll


                                                                                                   4
      Case 2:19-cv-02411-GAM Document 1 Filed 06/03/19 Page 5 of 21




and personnel records. Given the composition and size of the class. potential opt-in class members

may be informed of the pcndency of this Collective Action by po<;ting notices at the Defendants'

restaurant locations or alternatively by direct mail.
                                                                            ~




                                                                          '
           22.    This action is properly maintained as a collective action because Plaintiffs are

similarly situated to the collective action members they seek to represent. Plaintiffs and similarly

situated   re~taurant   employees were subject to the same uniform job description, compensation and

overtime policies and practices, manuals. guidelines. scripts. standards. and operational procedures

and practices. Further, Defendants· willful policy or practice. \\<hereby they have failed to pay its

employees proper compensation and overt11ne for all hours worked ha\e affected Plaintiffs and

similarly situated employees in the same fashion.

       23.       Plaintiffs requests the Court to authorize prompt notice to the Class to inform them

of the pendency of this action and of their right to "opt-in" to this lawsuit pursuant to 29 L.S.C. §

2 I 6(b ). fotr the purpose of seek111g unpaid wages and overtime compensation and liquidated

damages and other penalties under the FLSA.

                                  CLASS    ACTIO~    ALLEGATIONS

       24.       Plaintiffs bring this action individually, and on behalf of the following

Pennsylvania state-wide class of similarly situated individualc;, pursuant to Rule 23 of the

Federal Rules of Civil Procedure:

                 All ind1v1duals who were employed by Defendants at "Han Dynasty of
                 University City Inc." at 371 I Vlarket Street, Philadelphia PA 19104
                 and "\:ew Han Dynasty lnc ··at 70 Buckwalter Rd, L1rner1ck PA 19468,
                 Since \1ay I, 2016 (the "Clas<,'')

       25.       The members of the Class arc so numerous that joinder of all members is

impracticable. Plaintiffs estimate that there are at least 40 members of the Class who have been

uniformly affected by Defendant . ; improper compen<>ation and overtime policiec; and practices.


                                                                                                   5
       Case 2:19-cv-02411-GAM Document 1 Filed 06/03/19 Page 6 of 21




The precise number of class members can be easily ascertained by Defendants using its payroll

and personnel records. Given the composition and size of the class, potential opt-in class members

may be informed of the pendency of this Class Action by posting notices at the Defendants'

restaurant [locations or alternatively by direct mail.

        26.;    There are questions of law and fact common to the Class. including, without

limitation:

        a. whether Defendants, based on its uniform and company-wide policies and practices,

        have failed to pay wages and overtime to   Plaintiff~   and the Class pursuant to the P'\t1WA,

        b. whether Plamt1ffs and the Class are entitled to overtime compensation for services

       rendered in excess of 40 hours per week under the P'\t1W A,

       c. whether Defendants acted knowingly, willfully or recklessly in v10lat111g the P'\t1W A,

       d whether Plaintiffs and the Class have ">uffered and are entitled to damage">. and. 1f so,

       111 what amount,

       e. Whether liquidated, punitive damages, or special damages are warranted under the

       PMWA, and

       f Whether Plamtiffs and the Clac-,s are entitled to declaratory or 1111unct1ve relief under the

       PMWA.

       27.      Plaintiffs' claims are typical of the claims of the Class members. Plaintiffs worked

as a cook 1and a kitchen helper at Defendants' restaurant and suffered similar injuries as those

suffered by the Class members as a result of Defendants' company-wide compensation policies

and practi¢es and failure to pay overtime. Defendants' conduct in improperly refusing to pay

overtime compensation under the PMWA has affected Plaintiffs and the Class in the exact same

way.




                                                                                                         6
      Case 2:19-cv-02411-GAM Document 1 Filed 06/03/19 Page 7 of 21




       28.1     Plaintiffs will fairly and adequately represent and protect the interests of the Class.

Plaintiffs are similarly situated to the Clac;;s and have no conflict with the Class member<;. Plaintiffs

have retained competent attorneyc; who are experienced in class action litigation of this type and

who are committed    to   prosecuting this action.

       29.     This action is properly maintainable as a class action under Rules 23(b)(I). (b)(2)

and/or 23(b)(3) of the Federal Rules of Civil Procedure because: a) the prosecution of separate

actions by or agamst individual member<; of the Class would create a risk of inconsistent or varying

adjudications with   re~pect   to individual members of the Class that would establish incompatible

standards Qf conduct for    Defendants~   b) Defendants, by failing to pay proper compensation to its

employees in violation of the PMWA. ha\.e acted or refused to act on grounds generally applicable

to the Clas'S, thereby making appropriate final injunctive or declaratory relief with respect to the

Class as a :whole; and c) the common questions of law and fact set forth above applicable to the

Class predominate over any questions affecting only individual members and a class action is

superior to other available methods for the fair and efficient adjudication of this case, especially

with respect to considerations of con">istency, economy, efficiency, fairness and equity, as

compared to other available methods for the fair and efficient adjudication of the controversy.

       30.     '.\1oreover, as the damages suffered by each Class member may be relatively small,

the expens¢s and burden of individual litigation would make it difficult for the Class members to

bring individual claims.

                                     FACTlJAL ALLEGATIONS

       31.     At all relevant times Defendants owned and operated '"Han Dynasty of Cniversity

City Inc." lit 3711 '.\1arket Street, Philadelphia PA 19104 and '"New Han Dynasty Inc" at 70

Buckwaltett Rd, Limerick PA 19468.



                                                                                                       7
         Case 2:19-cv-02411-GAM Document 1 Filed 06/03/19 Page 8 of 21




         32,       Upon information and belief. Defendants employ at least forty (40) employees at

any one time in their restaurant. Plaintiffs and a large number of Defendants' other employees

have not received their: (i) wages for all hours 'Worked: and (ii) overtime pay as required by the

FLSA and P\1 WA.

         33.       Plaintiff Pan was employed as a cook at "\Jew Han Dynasty Inc " located at 70

Buckwalter Rd, Limerick PA 19468 from \'larch 2. 2016 until \'lay 2. 2018. He was primarily

responsible for frying food for the Defendants' re!'itaurant patrons

         34.       Throughout that time and, upon information belief. both before that time

(throughout the Class Period) and continuing unti I present, the Defendants have likewise employed

other individuals, like the Plaintiff (the Collective Action \'!embers/the Class) in positions that

required little skill and no capital providing chef. server, deli..,ery and other general restaurant

services.

         35.       From March 2, 2016 until May 2, 2018. Plaintiff Pan worked at "'\ew Han Dynasty

Inc." He w,as paid $4,500 per month from '.\'larch 2, 2016 to December 31, 2017 and was paid

$4,700 per month from January I, 2018 to 'v1ay 2. 2018 by cash only

         36.       During this period, Plaintiff Pan worked six (6) days per week with Tuesday off,

but he   usu~lly   'Worked seven (7) days per week with extra day payment. Although on menu,

Defendant'ls open hour is from 11: 15 am to 9:30 pm on :vtonday, Wednesday, Thursday, Friday

and Saturday. He actually worked from 11: 15 am to I 0:30 on '.\'londay. Wednesday. Thursday,

Friday and Saturday without any breaks. Defendant's open hour on menu is from 11 :30 am to 9:00

pm on Sunday, but Plaintiff Pan actually worked from 11 :30 am to 10:30 pm on Sunday without

a break. Plaintiff Pan worked more than forty (40) hours per workweek on each 'WOrk'Week.

Speciftcallj', Plaintiff Pan worked Sixty-seven and a quarter (67.25) hours per workweek on each



                                                                                                  8
      Case 2:19-cv-02411-GAM Document 1 Filed 06/03/19 Page 9 of 21




workweek. Plaintiff Pan worked twenty-seven and a quarter (27.25) hour'.:> of overtime hours per

workweek.

        37,    Plaintiff Zhang was employed a"> a kitchen helper at "Han Dynasty of Lniversity

City Inc." located at 3711 Market Street, Philadelphia PA 19104 from September, 2015 to present.

He was primarily responsible for chopping meat for Defendants.

        38.,   Throughout that time and, upon information belie( both before that time

(throughout the Class Period) and continuing until present, the Defendants have likewise employed

other individuals, like the Plaintiffs (the Collective Action \!!embers/the Class) in positions that

required little skill and no capital providing chef, server, delivery and other general restaurant

services.

       39.     During the employment of Plaintiff by Defendants, Plaintiff Zhang was paid $2,700

per month by a combination of cash and check from December, 2015 to October, 2016. From

October, 2016 to October, 2017, Plaintiff Zhang was paid $2,800 per month by a combination of

cash and check. From October, 2017 to      ~ovember,   2017, he was paid $2,850 per month by a

combinati<)n of cash and check. From '.\:ovember, 2017 to \!larch. 2018, Plaintiff Zhang was paid

$2,950 pel' month by a combination of cash and check. rrom \!larch, 2018 to present, Plaintiff

Zhang was paid $3,000 by a combination of cash and check.

       40.     From September, 20 I 5 to February, 2019, Plaintiff Zhang worked six (6) day per

week with Tuesday off. On Monday, Wednesday and Thursday, he worked from I I :00 am to I 0:00

pm without a break. On Friday, Plaintiff Zhang worked from 11 :30 am to I 0.30 pm without any

breaks. And on Saturday and Sunday, Plaintiff Zhang worked from 11 :30 am to I 0:00 pm without

a break. From February, 2019 to present, Plaintiff Zhang has the same working schedule with one

hour break every workday. He worked more than forty (40) hours per -workweek on each



                                                                                                  9
      Case 2:19-cv-02411-GAM Document 1 Filed 06/03/19 Page 10 of 21




workweek,. Specifically, Plaint1ff \\orked Sixty-five (65) hours per workweek on each workweek.

Plaintiff worked twenty-five (25) hours of overtime hours per workv.eek.

        4 I.        At no point during Plaintiffs' employments with Defendants, were they ever

required ta utilize any means of recording or 'verifying their hours worked (e.g punch clock, sign-

in sheet, fingerprint or ID scanner)

        42.         Plaintiffs' work was performed in the normal course of the Defendants' business

and was integrated into the business of Defendants.

        43.         The work performed by Plaintiffs required little skill and no capital investment.

        44.         Plaintiffs did not supervise other employees, did not have hiring and firing authority

and their job duties did not include managerial responsibilities or the exercise of independent
                                                                     f


business judgment.

        45.         Plaintiffs often worked in excess of 40 hours a week yet the Defendants willfully

failed to   pa~   Plaintiffs compensation for hours worked in excess of fort) hours per week, including

overtime c<J>mpensation ofone and one-halftimes their regular hourly rate in violation of the FLSA,

P:vtW A and the supporting regulations

        46.         In addition to the Plaintiffs. during the time period Defendants usually employed at

least forty (40) other employees simultaneously.

        47.         Such individuals have worked in excess of 40 hours a week providing cashier, cook,

chef, waitert/waitress, food preparation, dish washer and cleaning, bookkeeping, delivery and other

general restaurant services, yet the Defendants have like\\ise willfully failed to pay them for all

hours worked at their agreed-upon rates as well as \\ages for overtime compensation of one and

one-halftinnes their regular hourly rate, in violation of the FLSA and the P\llWA.




                                                                                                        10
     Case 2:19-cv-02411-GAM Document 1 Filed 06/03/19 Page 11 of 21




       48,     As stated. the exact number of such individuals is presently unknown but within

the sole knowledge of the Defendants and can be ascertained through appropriate discovery.

       49,     Throughout all relevant time periods, upon information an.d belief, and during the

course of Plaintiffs' own employment, while Defendants employed Plaintiffs and the Collective

Action Members/the Class, the Defendants routinely required Plaintiffs and the Collective Action

\1embers/the Class to work long days and weekends such that they v.ere required to work well in

excess of forty (40) hours per week.

       SO.     Throughout a'11 relevant time periods, upon information and belief, and during the

course of Plaintiffs' O\Vn employment, while Defendants employed Plaintiffs and the Collective

Action \1eimbers/the Class, the Defendants failed to maintain accurate and sufficient time records.

       SI.     This practice violates the FLSA and the P\1WA. See 29 L.S.C. § 207(a)(I). As a

result of Defendants' unlawful practice, Plaintiffs and the Collective Action Members/the Class

have suffered a loss of wages to which they are entitled under the FLSA and P\1WA.

       52.     Defendants knew or showed reckless disregard for the fact that its failure to pay its

employees overtime compensation was in violation of the FLSA and the PMWA.

                                             COUNT I
                               FAIRLABORSTA~DARDSACT
                                    29 C.S.C. § 201 et seq.
                                (UNPAID WAGES/OVERTL\1E)

       53.     Plaintiffs re-allege and incorporate by reference, all preceding paragraphs

       54.     Section 207(a)(I) of the FLSA states that an employee must be paid overtime, equal

to 1.5 times the employee's regular rate of pay. for all hours worked in excess of 40 hours per week.

Plaintiffs a:nd similarly situated employees regularly v.orked more than 40 hours per week, but

were not paid overtime. Defendants failed to pay overtime wages to Plaintiff<; and similarly

situated employees.


                                                                                                   11
      Case 2:19-cv-02411-GAM Document 1 Filed 06/03/19 Page 12 of 21




          55,    Defendants failed to accurately record actual hours \\<Orked by its employees.

          56,    The foregoing actions of Defendants violate the FLSA.

          57,     Defendants' actions were willful and not in good faith.

          58.,   Defendants are liable to Plaintiffs and similarly situated employees for actual

damages, liquidated damages and equitable relief. pursuant to 29 lJ S.C. § 2 I 6(b), as \\<ell as

reasonable' attorneys' fees. costs and expenses.

                                            COUNT II
                             PENNSYLVANIA '.\11~1'.\HJ'.\1 WAGE ACT
                                     43 P.S. §§ 333.10 I et seq.
                                 (lJNPAID WAGES!OVERTI'.\1.E)

          59.    Plaintiffs re-allege and incorporate by reference. all preceding paragraphs.

          60.    ·y he PMW A requires that covered employees he compensated for every hour

worked in a workweek. See 43 P.S. § 333.104(a).

          61.    The P\tlWA requires that employees receive overtime compensation "not less than

one and one-half times" the employee's regular rate of pay for all hours worked over 40 in a

workweek. See 43 P.S. § 333.104(c).

          62.    Plaintiffs and the Class are covered employees entitled to the P\tlW A's protections.

          63.    Plaintiffs and other members of the Class are not exempt from receiving P\tf WA

overtime b¢nefits.

          64.    Defendants are employers required to comply with the P\tl WA's mandates.

          65.    Defendants violated the PMWA by failing to pay Plaintiffs and other members of

the Class proper compensation for all hours worked and for time spent working in excess of 40

hours during the workweek.

          66.    In violating the PMWA, Defendants acted willfully and with reckless disregard of

clearly   app~icable   PMW A provisions.


                                                                                                   12
     Case 2:19-cv-02411-GAM Document 1 Filed 06/03/19 Page 13 of 21


                                                               \
                                                                   '
                                      COt:!'ff III       '
                        PENNSYLVANIA '.\11NIMt;'.\1 WAGE AC\
                                    43 P.S. § 333.108       \.
                       WAGE PA Y'.\1ENT AND COLLECTION LAW
                                     43 P.S. § 260.8           '
                         (FAILt;RE TO '.VIAINTAIN RECORDS)

       67,     Plaintiffs re-allege and incorporate by reference. all preceding paragraphs.

       68,     Pursuant to 43 PS §§ 3.13. I08 and 260.8, and the regulations implementing these

laws, including 34 Pa. Code§§ 231.31 and 231.36. defendants were required to keep and maintain

records containing the total hours worked each day and each workweek and other information, for

a period of three years and were required to furnish to each employee a statement with every

payment Qf wages. listing. among other things. the hours worked. rates paid, gross wages.

deductions and net wages.

       69.     Upon information and belief. defendants failed to maintain true, accurate and

complete records containing information regarding the total hours worked each day and workweek

for the plaintiffs and the Pennsylvania Class and failed to furnish plaintiffs and the Pennsylvania

Class with such information. The conduct of defendants was and rs unlawful and in violation of

the \1WA and the regulations implementing the \1WA and in violation of the WPCL.

                                     COt;NT IV
                           PENNSYLVANIA COMMON LAW
                        PENNSYLVANIA MINl'.VllJM WAGE ACT
                                  43 P.S. § 333.101
                       WAGE PAYMENT AND COLLECTION LAW
                                   43 P.S. § 260.3
                              (BREACH OF CONTRACT)

       70.     Plaintiffs re-allege and incorporate by reference. all preceding paragraphs.

       71.     The conduct of the plaintiffs and members of the Class and the defendants.

including tjhe prom be of the defendants to pay plaintiffs and members of the Class all amounts

due to thetn in compliance with state and/or federal law in exchange for the performance by


                                                                                                13
      Case 2:19-cv-02411-GAM Document 1 Filed 06/03/19 Page 14 of 21




plaintiffs and the members of the Classes of the duties of their employment, including their

performan,ce of their duties as restaurant employees, constitutes a 'valid contract between the

parties.


           72,    The aforesaid contract was supported by good and adequate consideration.

           73,    Plaintiffs and the members of the Class fully performed all of the duties and

obligations imposed upon them pur'>uant to their contract with defendants.

           74.,   The conduct of defendants. in failing to pay the plaintiffs and the members of the

Class all of the overtime wages due to them and other benefits. constitutes a breach of the contract

between the parties.

           75.    Therefore. plaintiffs and the Class demand that they be paid overtime compensation,

as required by the PMWA, 43 P.S. § 333.101, et seq and the WPCL, 43 P.S. § 260.3, for every

pay period they were not paid overtime and demand reimbursement for charges, expenditures or

losses incurred in direct consequence of the discharge of their duties, or of their obedience to the

directions of the employer, plus return of all other coerced investments in the business of the

employer, including their investment of time, during the Class period until the date of entry of

judgment plus interest and attorneys fees.

                                              COt:~T   V
                                PEN~SYLVA~IA         CO:WMON LAW
                                     (L'~JlJST E~RICHME~T)


           76.    Plaintiffs re-allege and incorporate by reference, all preceding paragraphs.

           77.    Defendants have retained for themselves the Vvages due and owing to the plaintiff

and the Class resulting from overtime hours Vvorked contrary to federal and Pennsy h ania law and

resulting ti-om expenditures charged to and incurred by plaintiffs and the Class in direct




                                                                                                  14
       Case 2:19-cv-02411-GAM Document 1 Filed 06/03/19 Page 15 of 21




consequence of the discharge of their duties, or of their obedience to the directions of the employer,

contrary tel> Pennsylvania law.

        78,      Defendants have wrongfull) failed, neglected and rdused to pay to the plaintiffs

and the Clnss all sums due to them as a re-.ult of which defendants have been unjustly enriched.

                                        COCNT VI
                                PENNSYLVANIA C0'.\1'.\10N LAW
                                   (GENERAL ASSCMPSIT)

        79.,     Plaintiffs re-allege and incorporate by reference, all preceding paragraphs

        80.      Plaintiffs and the Class performed services, work and labor for Defendants for

which Defendants agreed to pay in accordance with federal and Pennsylvania law.

        81.      Defendants failed to pay plaintiffs and the Class in accordance with federal and

Pennsylvania law for the services, work and labor performed by them for defendants.

        82.       Instead, defendants have retained and appropriated for itself the payments due and

owing to   ~he   plaintiffs and the Class resulting from overtime hours worked and expenditures

charged to and incurred by plaintiffs and the Class in direct consequence of the discharge of their

duties, or af their obedience to the directions of the employer, contrary to federal and Pennsylvania

law.

        83.      Defendants are indebted to plaintiffs and the Class for the services, work and labor

performed by plaintiffs and the Class and for money had and received by defendants for the use

and benefit of plaintiffs and the Class during the Class period until the date of entry of judgment

plus interest and attorneys· fee-..

                                         COCNT VII
                               PENNSYLVANIA C0'.\1'.\10N LAW
                                   (Qt;A!\TTU'.\1 '.\1ERUIT)

        84.       Plaintiffs re-allege and incorporate by reference. all preceding paragraphs



                                                                                                   15
                                                                                       ...       \

     Case 2:19-cv-02411-GAM Document 1 Filed 06/03/19 Page 16 of 21
                                                                                             \

        85,     Plaintiffs and the Class loyally and conscientiously served as employee;\pf the
                                                                                                 \
defendants.

        86,     Plaintiffs and the Class created value and good wi II for the Defendants and

generated 'substantial income for the Defendants.

        87,     The Defendants knew or should have known that Plaintiffs and other members of

the class were to be fully paid for the work they performed, including overtime.

        88.     The Defendants did not pa)' Plaintiffs and the Class overtime earned and accrued

for the work they performed for the Defendants.

        89.     Accordingly, Plaintiff"> and the Class are entitled to money damages equal to the

reasonable value of the labor provided to Defendants, plus interest and attorneys fee<,.

                                          JCRY    DE'.\1A~D


Plaintiffs hereby demands a trial by jury to all issues so triable.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully prays that the Court enter an order:

        a.      ce11ifying this action as a collective action pursuant to 29 L.S C. § 216(b). and as

a class action pursuant to Federal Rule of Civil Procedure 23:

        b.      ordering Defendants to promptly file with this Court and furnish to counsel a list

of all names and addresses of all employees who have worked for Defendants during the past

three (3) years, and authorizing Plaintiffs' counsel to issue notice at the earliest possible time to

these indi\!iduals. infonning them that this action has been filed, of the nature of the action. and

of their right to opt-in to this la\\suit if they \\Orked hours in excess of fort)' (40) hours in a week

during the liability period, but were not paid overtime compensation as required by the FLSA;




                                                                                                       16
       Case 2:19-cv-02411-GAM Document 1 Filed 06/03/19 Page 17 of 21




        c.     adjudicating and declaring that Defendants' conduct as set forth above is in

violation Mthe FLSA and the PMWA;

        d.     adjudicating and declaring that Plaintiffs and similarly situated employees are

entitled to1 ove11ime compensation for hours worked in excess of forty (40) hours per week;

        e.     adjudicating and declaring that Defendants violated the FLSA and P\tlW A by

failing to pay Plaintiffs and similarly situated employees for their hours worked in excess of

forty hours per week:

        f.     awarding Plaintiffs and similarly situated employees overtime wages in an

amount consistent with the FLSA and PMWA;

        g.     awarding Plaintiffs and similarly s.ituated employees liquidated damages in

accordance with the FLSA and PMWA:

        h.     awarding Plaintiffs and the Class   rea~;;onable   attorneys' fees and all cost<; of this

action, to be paid by Defendants. in accordance with the FLSA and P:V1 WA.

        i. ·   awarding pre and post-judgment interest and court costs as further allo\\ed by

law;

        J.     granting Plaintiffs and the Class leave to add additional plaintiffc; by motion, the

filing of written opt-in consent forms, or any other method approved by the Court; and

        k.     for all additional general and equitable relief to which Plaintiffs and the Class

may be entitled.




                                                                                                           17
     Case 2:19-cv-02411-GAM Document 1 Filed 06/03/19 Page 18 of 21




Dated: Flushing, New York
       May 29, 2019
                                               HA!\G & ASSOCIA IFS. PLLC

                                               By:   Isl   Jw~~
                                               Jian Hang. Esq. (ID#      709)
                                               136-20 38! 11 Avenue Suite I OG
                                               Flushing. New York 11354
                                               Phone· 718.353.8588
                                               Fax:     718.353.6288
                                               e-mail: jhang(~hanglaw.com
                                               Attorney.s for f>lain!lfjs




                                                                                 18
JS-14 (Rev 06.J"J

I he JS 44 en !I cover s                        G
                              id the mfonnaF!Ol} contaipe'
pm" 1ded by lc'cal n1le5 of comt ;rh1s fonJf ·ppr-0'vc
p.irpo~e ot uutiatmg the c1vll docJ(et sheet
                                                           Case
                                                            ~   2:19-cv-02411-GAM
                                                                         ,.,
                                                                                  Document 1 Filed 06/03/19 Page 19 of 21



I     la)         PLAINTIFFS
:Juhyou P-an ana Ma1sheng Zhang, In
employees s1m1larly situated,

      (b) County of Residence ofFust Listed Plamuff

                                                                                                                                                                                                           NOTE


      ( C)        A ttome) s (f 1rm '\ame 4d,fre<, and 1eteph                                                                                                                                                Attorneys fJf Kno>,.,11
 Hang & Associates. PLLC.
 136-20 38th Avenue Suite '1 OG
 Flushing, NY 11354

                                                                                                                                                                                Ill. CITIZENSHIP OF PRINCIPAL PARTIESo'tacean x                                                                                      moneRoxforfta.ntr
                                                                                                                                                                                                   (for Dtversil)' Cases 011/y;                                                                           and Ooc Box for I>efendan£;
~     :       0 S Go\ emment                                                                                                                                                                                                                        P'fF            DEF                                                  PTF       Dl'.1'
                   P~arntiff                                                                                                                                                             ( itwm of TLrs State                                       :::J l          '.1 l             Incorporated or Pnncipal Place       n 4 '1 4
                                                                                                                                                                                                                                                                                        of Business In 11u~ St ..tte

                  S Crtwerrunent                                                                                                                                                         Citizen of Another State                                                    8        2       lacorporated and Pnncipal Place
                   Defendant                                                              /Jnd1ca1t? <:tnzenshtp of Parties m item llf1                                                                                                                                                  of Busrness l.JJ Anvther State

                                                                                                                                                                                         Citizen or SobJeCt of a                                    n                 0       3       Fore1gn Nat.on                                                 8 6    :::J 6
                                                                                                                                                                                           Fore• n C 0U''
IV.           ~A TURE OF                             SUIT !Place an ·x                            "'One Box Only)                                                                                                                                                      Click here for Nat
                CONIRACT                                                                                   'FORTS                                                                             FORJ?ElTtlRE/PENAL
.") : I 0 lnsurru1ce                                                        PERSONAL I:'liJt:RY                                       PERSONAL l'\.ll"R't                                :1 625 Dmg Re.lated '>e1z.ui·e                                    n    422 Appea! 28 USC I 58                                     ::::J 37 5 False Clam1s Acr
:I 120 Manne                                                          '.'J' 310 Au-plane                                       1 lo) Personal [OJUTY .                                          of Property 21 USC 88;                                      i"J 423 Wttltd:ra"a!                                           '.J 376Qm 1ron(1l l:SC
'.1 l1Q'\,1,J,er AM                                                   :J1 :< l 5 Airplane Product                                        Product I iab1ht}                               :1 690 Other                                                               28 U'>C 157                                                         1'29(a))
n     140 '<egotldble hstrnment                                                           Liabiht;                             :1 36' Health Care!                                                                                                                                                                          O      400 State Reapportionment
 :."J l '\O Rec,wery o! Overpayment lJI 320 Assae1It, Libel &                                                                            Phannaceutic<tl                                                                                                              .,_..,.,,,..,,,.,,..,.,--.,.,..,,.,,,,,,,,,,_.--1'.J         410 Anntn•st
            & f'nlorcement of Judgnient                                                   Slander                                $.      Personal ln;wy                                                                                                                 :1 820 C<:>pvnghts                                  ('J    4 30 Banks and Banking
 :"J : ; 1 'vle<h(;ilfC Act                                              Oi HO Federal Fmployers·                                        Product l.iabil•ty                                                                                                             :::J 810 PateDt                                     :-1    450 Commerce
 :1 ; ;2 Recovery ,,f Defaulted                                                           l .1abii1ty                          0 '68 Asbe,tos Personal                                                                                                                  :1 815 Pa'lent. AbbreV1ated                         :::J   46C Deportation
            Student l oan.s                                               ~"JI 340 Manne                         >                        lnJ.1ry Prodnct                                                                                                                          New Orng Appllcatlon                     '.1    4 70 Racketeer Jnt111enced dnd
            (f-':xch1des Veterans)                                       ;"JI H; Mimne Product                                            Liability                                                                                                                     :'.J 840 I rademark                                             Corrupt Oq;amz.attons
 '.1 : 5; Rec.0very of Overpayment                                                        Lrabtlity                                 PERSO:'\AL PROPE                                                               i-.i,,....--~=:.l.!!l...--....;;+',,.'_.S!:>(.:.:)("';i.w"-1.lSl-'E~C~l.1:._l'R~l...l.:.\_ _-f :::J             480 Constimer Cret!Jt
            0f Vete-ran s Benefits                                       :1 350 Motor Velude                                   :::J l~O Other fraud                                                                                                                     CJ 86 l !HA : I '95f!)                              '.1    490 Cat:el5at ; V
 '.J 160 Stock.~1olders' Su•tS                                            :::J '\ 55 !vloto1 Vehicle                           '.1 37 ! Truth m Lend.n                                                                            Ac.t                                  0 862 Black. Lung (923)                             '.J    850 Se.;w·it1es:Col1lmodiues,
 ;; 190 Other Conmia                                                                     Produ,·t I 1at»l••v                   :'.'J 380 Other Personal                                                              n 720 Labor.Mamgement                              0 863 OIWC/DTWW (405(g;)                                        Exchange
 0 J 95 Contract Product 11ab1;1tv                                        0 360 Other Personal                                           Property Damag                                                                           Relations                             rJ 864 %JD litle XVI                                 '.1   890 Other Statutory Actions
  ~"J 196 I ranc.Jnse                                                                    ln1ury                                CJ 38; Property Damage                                                                 :1 740 Ra1hvay Labor Act                          0 865 RSI (40~(Jl.J)                                0      891 Agnculhtral Acts
                                                                          (1 %2 Persona; ln;ury ·                                        Produ~t L1ab1hty                                                             ::::J 7) l I am!ly and Medical                                                                         0     89 3 EnV1ro1tmenta: lv!atters
                                                                                         Medical •vial racn..e                                                                                                                    Leave Act                                                                                 a      895 Freedom of Information
i.,...._ _R=Ei;,:A;:;l,:..:P:..:R.:.;O.:,P:..E:;:;cR:;:,T,:.Y.:.__:;."'"4...;..i_.:::C~IV:;:.·-~Jf:;.:~R:,.:lf;:.:,,I~I;:.T'S:....._'.._·---i';..P:.,;R:;:.I:c.:;S:.i.O.::;N.:.:.E::::R~PE;:::·;:.'f.:.,l'ful~O=:....i:."J ;90 Other Labor Libgauon
                                                                                                                                                                                                                                                                      1--:F::::E;;,D::-:E=A:-;I~,~:-;-:oS~UI~.~::::,::-.--t              ·\ct
  '.1 2 JJ I and Conde!hnahon                                             '.1 440 Other Civtl R•ghts                                                     Habeas ( orpns.                                              '1 7 9 ! Lniployee Retirement                     :-1 870 faxes (lJ S Plaintiff                        '.J   896 Arb1tranon
          n
 :1 2 f oredos1 •rc                                                       0 441 Votmg                                                              0 46 "3 Ahen Dettimee                                                         Income Secuntv Act                                 or Defondant)                            :"J   899 Admunst:a!we Procedure
  CJ ;>JJ Rent I ease & f.;e~trnent                                       8 442 Lmptoyment                                                         :::J 510 Moti,•nS to Vacate                                                                                           :::J 87 l IRS. -1l11rd Party                                  A.ct R~" lew t."f Appeal of
  '.1 24·) ·:· m1s to Land                                                '.1 44 >Houswg:                                                                         Semenec                                                                                                           26 C"SC 7609                                       Agen•y Dec1s101i
  :1 2A·" Tort Product: 1ab1l1tv                                                          Ac1.:ommodanons                                          ~ 5'30 Geueral                                                                                                                                                            '.1   950 Consntul1onaJJty oi
  :::J ?90 A;1 O••>er Redl Property                                       t1 ,445 Ar1er w.-;).,ob1h1Je• • 8 535 Death Penaltv                                                                                                                                                                                                          ~tate   ';Jatutes
                                                                                          Fmployment                                                      Other;                                                      CJ 462 Naturali7atlon Apphcatwn
                                                                          0 •446 Amer w Dtsabrhlles · 0 540 Mandamtis & Other                                                                                         i"J 465 Other Lnm1gration
                                                                                          Otlm                                                     n 550 C1v1l Rights                                                            Actions
                                                                          8 •448 hd.1(;a110n                                                       :"J 555 Pnsco Conchtion
                                                                                                                                                   0 560 (.ml Detarnee ·
                                                                                                                                                                   Condmons of
                                                                                                                                                                   Coofiriemcnt
 ~.           0      IGIN             rna,·~ an X · 111 ()1je Box Only)
          I                                      '.1 2       Remu~ed from                                    ::J 3 Remanded from                                              '.l 4 Remstated or                              lJ 5 Transfem:d from                                     '.J 6 Mult1d1stnct                                 '.1 8 Mult1distnct
                                                             State Court                                                      Appellate Court                                              Reopened                                       Another D1stnct                                    Litigation·                                           L1tm1t1on ·
                                                                                                                                                                                                                                          rspec1ty                                                   fransfer                                     Direct~ ile
                                                                                  '1te the l' 5 C1vI! Statute under which you 1\fe filing (Do not cttejurtstltctio11al statutes 1mle!'S diversit}1
                                                                                  LSA 29 use 21s b
                                                                                 nef de5cnptiun of cause
                                                                                overtime wa es
 VII. REQOF.STED I.                                                            :i CHFCK IF THIS IS A CLASS ACT IO'\                                                                              DE.'VIA!\D $                                                                     CHI.CK YFS only 1f em1 Jed 111 complamt
      C0'1PLAINT:                                                                        lJ!'iDER RCLI! 23. I R (\ P                                                                                                                                                              J"CRY DE\-lAND:                  :JNo
 vm. RELATED CA.                                                                                                                                                                                                                                                                                                                               - 3 2019
      IF ANY                                                                                                                    JlTIGE                                                                                                                             DOCKF.:T Nl:MBER
  [)AT[

  05/29/2019
 !'OR m no: l'SE ONL ...

       Rf.Cl !PT#                                              A;"1()lJN1                                                                     APPL Yl.t.G !FP                                                                         Jl:OGE.                                                        MAG JCDGL
                                                                            lJNITED STATES DISTRICT COURT
                                   Case 2:19-cv-02411-GAM    Document
                                                  ,{FORTHE EASTERN     1 Filed
                                                                   DJSTRJCT      06/03/19 Page 20 of 21
                                                                            OF PENNSYLVANIA

                                                               ·-;~                   DESIGNATION FORM                                                     jj,@ .             2 4 1. l
                             llo be   11                        lamt!.(l 10 md1ca1e the mtegon' of lhC'   CMC' for   the purpose of a.1s1g11111em to the   appropita~, ca~e:1dar)
Addres5 of Pla111t1ff:                                                                            Queens, New York                                                  ·
Address of Defendant: 3711 Market Street, Philadelphia PA 19104; 70 Buckwalter Rd, Limerick PA 19468

Place of Accident. Incident or Transaction:                                                              Philadelphia; Limerick
                                                                                                      ----- ··- ----·-- .._,..··-··----· ....--------·..·------

RELATE/) CASE. IFAfVY:

Cnse ~umber - - - -....-fo··--- ... - - - -                                                                                                 Date: Tcnmnated:
                                                                            Judge· --·-·-······· ---·-··· -·· · - - - · · ···--·····--
C1-.1l case~ Jre deemed r¢1atcd \\hen Yes is answered to ar1y oflbe following q1a!st1ons:

         Is this c<1~e relaled to properly included 111 an earlier numbered suit pendmg or \\it!iin one year
         preHously tcrrninat¢d action 111 thi~ court''
                                                                                                                                                YesD                       NoD
2        Du.:~ th1~ CJ~e uwol~c the 5amc issue of fact or grm\ out of the same transaction as a prior suit
         rending or wnhll1 oi1e year previously tennmated i1ct1on m this court?
                                                                                                                                                YesD                       :-.oO
                                                                                                                                                YesO                       NoD
                                                                          e
         Does th rs case lllHll~c the validity or mfrmgcment of a patent already in suit or any earlier
         numbered case pen cling or w11h111 one year previously tern11natcd action of this court 9

         1~ lh1s rnse a secondlor successive habeas corpus, social securny appeal. or prose cn1: rights
         case filed b\, the Sanll' 111dh :dual?
                                                                                                                                                YesD                       NoD
I ccru!y that. to mv kncnv(edge. the w1thm case                       D   i I • i~ated to any case now pending or within one year prc,·1ously tcrmmatcd action                                    111
                              a;
this court e"ccpt notedl ab~vc.                                                _   ~
DA r f,            06/04/2019
                     ----- - .             -- _ ____  ...                                                                                          ----
                                                                                                                                                                   319709
                                                                                                                                                             -- -------
                                                                                                                                                     .'I llomey I /) Ii (ij applicableJ



Cl\ IL: (Place a Vin one c~tcgory only)

                      F1'da11/ Questuul C11ses.                                                         B.    Dii>ersi~J'   Jurtw/iction Cast!s:

D         I.           lndem111ty   Cont~·a.:t.   Mc:nnc Contract, and All Other Contracts             D      I.      ln~urancc Contract and Other Contracts
D                      ff LA                                                                           D      2.      Airplane Personal Injury
D        3            J1>ncs Act-Pcr51inal Injury                                                      D      3       A~sault. Defamation
D        .i           Antitrust                                                                        D      4.      Mar111e Personal Injury
         5            l'.1tent                                                                         D      5.      Motor Vehicle Personal Injury
B
D
         (>
         7
                      Labor-Ma11Jge1tent Rel.wons
                      Cn ii R1gh1s
                                                                                                       D
                                                                                                       D
                                                                                                              6
                                                                                                              7
                                                                                                                      Other Personal ln,itHy (Please .IJH!C(/j,) -··-····
                                                                                                                      ProducL~ Liability
                                                                                                                                                                                ... _ - - - - · - ·


D                     Ifabt•as (' orpu::.                                                              D      8.      Products Liability - Asbo::stos
                      Securit1c~ Act(s~ Cases                                                          D      9       All other Diversity Cases
                      SllC1al Secunty t~cview Cases                                                                   rPlease specify;
                      All Nhcr Fcdcntl Question Cases
                      rPte.isr! spmM .,__ __ E.air Labo_r_Qta!Jdard.§"_8_c_t cases_.



                                                                                      AI~Bl   !RATIO!\ CERTIFICATION
                                                               rThe effect of this certzjlcat10111s to remove the case from elrg1b1lttyfor arbllralion)

                        Jian Hang                      - - - - - - counsel ofn:cord or pro sc plmr.un: do hereby crrt1l'y
                    ----
                       Pursuant to Loe<) I Civil Rule 53 .2. § 3(c) (2), that to the best t)f my knowledge and belief. the damages recoverable                      111   this civil actwn case
                       e\cecd th.: sum Of $150.000 00 exclu~ive of mterest and costs·

      D                Relief other thml monetary damages rs sought.                                                                               --
                                                                                                                                                                 JUN .. 3 2019
[)AlT              06/04/2019                                                                                                                                      319709
                                                                                     Allor'1ev-at-Law: Pro Se                                                Allomey I[) ;1 ((! appltcabfe)

NO fl-. A 1nal de novo '"II b¢ a tnal by Jllr} only 1f there has been con1pha11ce \\Ith             r RC P 38
(IV   li.09   r   5. ;OJSJ
                Case 2:19-cv-02411-GAM Document 1 Filed 06/03/19 Page 21 of 21

                                  IN THE UNITED ST A TES DISTRICT COt;RT
                                 R THE EASTERN DISTRICT OF PENNSYLVANIA

                            CASE     ~ANAGE~1ENT       TRACK DESIGNATION FORM
Jun~ou Pan and /\Jlai-shen3 2h<Aifl9) 1dfvlduo.1/J.j                                 CIVIL A CTI Of\:
aMl on helialf   of aJ,{ other ~~lo~ ~linll<»I~ Sftutd-ed.~                             19        2 4 11
Han     Dyna$ttl of Unlv<?rsrtl.{ Cl-Uj "JJJc d/b/o."l-Jan~~
                                                                                     ~O .
.tdewHL\n Dyntt5ttf!lnc. d/bla." Han Dyna~tv~ Mrnhanli'a'!J;
Jihj ~ ~e8o~~h~ftfft1h~aefv'tl~(ice Expense and                Delay Reduction Plan of this court, counsel for
         plaintiff shall complete a Case Management Track Des1gnat1on Form in all civil cases at the time of
         filing the complaint and serve a copy on all defendants (See§ 1 03 of the plan set forth on the reverse
         side of this fonn.) In the event that a defendant does not agree with the plaintiff regarding said
         des1gnat1on, that defendant shall, with its first appearance, submit to the clerk of court and serve on
         the plaintiff and all other parties, a Case Management Track Des1gnat1on Fom1 specifying the track
         to which that defendant believes the case should be assigned.

         SELECT ONE OF THE FOLLOWING CASE                   ~1ANAGE~ENT        TRACKS:

         (a) Habeais Corpus - Cases brought under 28 U S C § 2241 through§ 2255

         (b) Social Secunty Cases requesting review of a dec1s1on of the Secretary of Health
             and Human Services denying plaintiff Social Security Benefits.

         (c) Arbitration ·Cases required to be designated for arbitration under Local Civil Rule 53 2

         (d) Asbestos · Cases involving claims for personal injury or property damage from
             exposure to asbestos

         (e) Spec1~J '.'vtanagement Cases that do not fall into tracks (a) through (d) that are
             commonly referred to as complex and that need special or mtense management by
             the court. (See reverse side of this fonn for a detailed explanation of ~pecial
             management cases )                                                                             ( )

         (f) Standa!rd \1anagement    Cases that do not fall mto any one of the other tracks

                                                                            pJam-rf?t   Parv\kn Yo1.1     (3
                                                                            Plaintd1f /\/l?Jsfi~ Zbattj
         Date                              Attorney-at-la                       Attorney for

         l113-353-65i~                   118- 3S7 628 B                      Jh a~@han3 l(UN. com
         Telephone                          FAX   ~umber                        E-Mail Address


         (Civ. 660) I010l




                                                                                    JUN - 3 2019
